FORM 6-K SECURITIES AND EXCHANGE COMMISSION  Washington D.C. 20549 Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of  the Securities Exchange Act of 1934 For period endingJanuary 2012 GlaxoSmithKline plc (Name of registrant)  980 Great West Road, Brentford, Middlesex, TW8 9GS (Address of principal executive offices)  Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F  Form 20-F x Form 40-F    Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.  Yes No x ﻿ Notification of Transactions of Directors, Persons Discharging Managerial Responsibility or Connected Persons The Administrators of the GlaxoSmithKline 2009 Deferred Annual Bonus Plan (the “Plan”) notified the Company and the under-mentioned persons on 9 January 2012 of an increase in their notional interests in Ordinary shares and ADRs at a price of 1483 pence per shareand $46.35 per share following the re-investment of dividends paid to shareholders on 5 January 2012. Sir Andrew Witty Acquisition of 674 Ordinary shares under the personal contribution element of the Plan. Acquisition of 674 Ordinary shares under the matching element of the Plan (Company contribution). Mr S M Bicknell Acquisition of 79 Ordinary shares under the personal contribution element of the Plan. Acquisition of 79 Ordinary shares under the matching element of the Plan (Company contribution). Mrs D P Connelly Acquisition of 45 ADRs under the personal contribution element of the Plan. Acquisition of 45 ADRs under the matching element of the Plan (Company contribution). Mr D S Redfern Acquisition of 89 Ordinary shares under the personal contribution element of the Plan. Acquisition of 89 Ordinary shares under the matching element of the Plan (Company contribution). Dr M M Slaoui Acquisition of 225 ADRs under the personal contribution element of the Plan. Acquisition of 225 ADRs under the matching element of the Plan (Company contribution). Ms C Thomas Acquisition of 19 Ordinary shares under the personal contribution element of the Plan. Acquisition of 19 Ordinary shares under the matching element of the Plan (Company contribution). Mr D E Troy Acquisition of 112 ADRs under the personal contribution element of the Plan. Acquisition of 112 ADRs under the matching element of the Plan (Company contribution). Dr P J T Vallance Acquisition of 177 Ordinary shares under the personal contribution element of the Plan. Acquisition of 177 Ordinary shares under the matching element of the Plan (Company contribution). The notional dividends accrued will be paid out in proportion to the percentage of the participant’s deferred annual bonus holdings that will vest following the end of the relevant three year measurement period. This notification relates to a transaction notified in accordance with Disclosure and Transparency Rule 3.1.4R(1)(a). V A Whyte Company Secretary 9 January 2012 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorised.  GlaxoSmithKline plc (Registrant)  Date:January 09, 2012 By: VICTORIA WHYTE Victoria Whyte Authorised Signatory for and on behalf of GlaxoSmithKline plc
